Case 2:21-cv-13495-ES-LDW Document1 Filed 07/09/21 Page 1 of 7 PagelID: 1

. UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

re py

GSiniet COUR I
bisTaicy OF NEW
3 a. 1 OF NEN FIERSEY

; M0) Weg A a
Yoni So. Diimmo! Qufnones ~~ 7 A *45

 

(In the space above enter the full name(s) of the plaintiff(s).)

- against -

   
  

COMPLAINT

Jury reat i es [| No

(check one)

 

 

 

 

 

 

(In the space above enter the full name(s) of the defendant(s). If you
cannot fit the names of all of the defendants in the space provided,
please write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The names
listed in the above caption must be identical to those contained in
Part I. Addresses should nat be included here.)

L Parties in this complaint:

A. List your name, address and telephone number. Do the same for any additional plaintiffs named. Attach
additional sheets of paper as necessary.

Plaintiff Name U d Ge O ro
Street Address Sq KO “Nn Kocd E A
County, City VM O rri Sy WU Orvis AQGinod
State & Zip Code ND  O2GSO

Telephone Number

 
Case 2:21-cv-13495-ES-LDW Document 1 Filed 07/09/21 Page 2 of 7 PagelD: 2

OeCnCant 5
Child AGcemest

OO Wey oyanol Say
E|PZabeyn CSCS

Union Cony,

DeFenclecner Vv,
itattn Foye Dirt

Le) SUA Van
T Hyreoun, vee ae
/ Be County
Case 2:21-cv-13495-ES-LDW Document1 Filed 07/09/21 Page 3 of 7 PagelD: 3

B. List all defendants. You should state the full name of the defendants, even if that defendant is a government
agency, an organization, a corporation, or an individual. Include the address where each defendant can be
served. Make sure that the defendant(s) listed below are identical to those contained in the above caption.
Attach additional sheets of paper as necessary.

Defendant No. 1

Defendant No. 2

Defendant No. 3

Defendant No. 4

ii. Basis for Jurisdiction:

 
 
 

Name “A P peau

Street Address K Cun Loacl
County, City Morris. \U ow] S P| Qind Oo? G50

State & Zip Code ce her o*] qy 6

Name _ | Vinita Ree ec a checked edad rege
Street Address H
County, City

State & Zip Code oe fay. fn

ee ee ag
Street Address YO W/ MAR VW/AY,

County, City Un m™m, Cercldy Lew
State & Zip Code (VEY joy
Ju dg Brat
Name mene Owisicn Super Cowtttwor
Street Address o- 4 rocol Stout
County, ciy Union, Alizaoth

State & Zip Code (WCAW ah O20?

 

 

 

Federal courts are courts of limited jurisdiction. There are four types of cases that can be heard in federal court: 1)
Federal Question - Under 28 U.S.C. § 1331, acase involving the United States Constitution or federal laws or treaties
is a federal question case; 2) Diversity of Citizenship - Under 28 U.S.C. § 1332, acase in which a citizen of one
State sues a citizen of another state and the amount in damages is more than $75,000 is a diversity of citizenship case;
3) U.S. Government Plaintiff; and 4) U.S. Government Defendant.

A. What isthe basis for federal court jurisdiction? (check all that apply)
ederal Questions | Diversity of Citizenship

 

 

 

 

[ Jus. Government Plaintiff: U.S. Government Defendant
B. If the basis for jurisdiction is Federal Question, what federal Constitutional, statutory or treaty right is at
a.

issue?

LanebeTure reOUy ScitZoyhrtnit and abto S44

EX orby ba Gut bi pdov clits orte~.

 

-2-
Case 2:21-cv-13495-ES-LDW Document1 Filed 07/09/21 Page 4 of 7 PagelD: 4

| June SO He 3]
OS Being 7 the Rumnrts He 7 e8, They reget Ss
a pace TD NVE Qndtpe Foc de te tows

SG@ne Gnd Rinne pre nance TL hed a4 ther
hoyatm."T had a Childdvan iQuSut trot Le
poe pad nec we losetiut to +eCiae

For aenoation, YOnt2e-, my Ai A—, ACT 3
Know Uno Qn AS her bj log) Cak

ynitti btemaum of theo. Evang One in the

hey ator (Gawd Wy CaP Oil pyar gheiny

yt that
 

 

What
happened
to you?

 

 

 

 

Who did
what?

 

 

 

 

Was
anyone
else
involved?

 

 

 

 

Who eise
saw what
happened?

 

 

Case 2:21-cv-13495-ES-LDW Document1 Filed 07/09/21 Page 5 of 7 PagelD: 5

C. If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of each party?

Plaintiff(s) state(s) of citizenship

 

Defendani(s) state(s) of citizenship

 

Tl. Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants named in the caption of this
complaint is involved in this action, along with the dates and locations of all relevant events. You may wish to
include further details such as the names of other persons involved in the events giving rise to your claims. Do not
cite any cases or statutes. If you intend to allege a number of related claims, number and set forth each claim ina
separate paragraph. Attach additional sheets of paper as necessary.

  
  

A. Where did the events giving rise to your claim(s) occur?
7

Psychiat Led to De 1 tAtld Oke a wi

B. What date and approximate time did the events giving rise to your claim(s) occur? qe I Tr OO Ss
; 3
t Ach, , A : LA fi ben tf s l | { x?

    
   

 

 

tay Norns. Throvenoidt re ucars- in A Pciine Care
to Trhinjtace emerptnc Om Ond +he QuyYrtistid the to” AtCecton,
ced) el Ok Hee. He NSC. ermerGency rvom
ieerd tOld nurse A fy tte Cte rmouocf = HA 26-3.
- Aer" . . | 4 3 Co jan
they never checked 4k home te mert Yanita Gaadt Out,
ble of odd p2Qtnt Chis cM mr Wk. WWCOGHL~ Oni CL Or Utanrcf
Onise room Zn acolo Hn 7 cod. “| JOT Cnc ug (CPS Ain

 

 

      

: re Ad | 25 ALIVE tweed tol “7 ¢ .
ee nop 41C GA - SL Gh REA ED BOS

Poly — pty.
Case 2:21-cv-13495-ES-LDW Document1 Filed 07/09/21 Page 6 of 7 PagelD: 6

 

Iv. Injuries:

If you sustained injuries related to the events alleged above, describe them and state what medical treatment, if any,

>

  

. . ’ 7 o
you required and received a «g i

_i Ose UALApALS Goan Aw IV’ A ocqoren NO [pC Vileo Phile
Are 4 ate V OANA AVEC LO OGBAA VIP OF Ae
AV OTS \ Owl And Van WAc. Rretis ion OnOUact on—ol

   
 

 

 

 

 

Vv. Relief:

State what you want the Court to do for you and the amount of monetary compensation, if any, you are seeking, and
the basis for such compensation.
POC beh evo Pend Tr, YenPids Torn for tre
Cor of 2 - prt yet, Booz lion to Bf oe 2FUIPOM _Checes
of 7, be of Dir ant dé | sf j «y2,¢ ot

o 2

     

    

 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-13495-ES-LDW Document1 Filed 07/09/21 Page 7 of 7 PagelD: 7

I declare under penalty of perjury that the foregoing is true and correct.

Signed this DU day of June. 20a .

Signature of Plaintiff Uonitde Q ‘ Joe
Mailing Address Whkvth fCozol @ ad
Monts AQ No). O2TIO

 

Telephone Number

 

Fax Number (if you have one)

 

E-mail Address

 

Note: All plaintiffs named in the caption of the complaint must date and sign the complaint.

Signature of Plaintiff:

 
